DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 04/02/2019. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 17, 13, 17, 23, and 28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Keyser-Allen et al., US Pub No. 20170181113.

As to claim 1 Keyser-Allen discloses an apparatus comprising: 
a server comprising: a processor configured to ([0094], [0100], Fig. 6 – device A, the initiating device 502): 
determine, based on reception of information from a client device, synchronization parameters between a server clock rate associated with the server and a client clock rate associated with the client device ([0096]-[0097], [0100] – timing information indicative of local clock drift is received from device B to determine a synchronization parameter); 
determine a client-side generation timestamp for an audio frame based on the synchronization parameters and based on a server-side generation timestamp for the audio frame ([0103] – PTS and delta values, sent from device A to device B, comprise a client side generation timestamp that is determined based on the exchanged timing information); and 
generate the audio frame, the audio frame including the client- side timestamp (Fig. 9 and 12; [0103] – a packet for synchronizing audio, or an audio frame, is generated). 

As to claim 2 Keyser-Allen discloses a receiver coupled to the processor, the receiver configured to receive the information from the client device (Fig. 6: 608).  

As to claim 3 Keyser-Allen discloses a transmitter coupled to the processor (Fig. 6: 608), the transmitter configured to transmit the audio frame to the client device to enable the client device to playout the audio frame based on the client-side generation timestamp ([0100], [0103] – packet 802 enables device B to play the audio based on the timestamp).  

As to claim 7 Keyser-Allen discloses that the client device comprises a head mounted device ([0058] – the client device is a wireless headphone, which is a head mounted device).  

As to claim 13 see rejection of claim 3.
As to claim 17 see rejection of claim 7.
As to claim 23 see rejection of claim 3.
As to claim 28 see rejection of claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 14-16, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Keyser-Allen in view of Fu et al., CN Pub No. CN 1614994.

As to claim 4 Keyser-Allen fails to disclose that the transmitter is further configured to transmit a plurality of video frames to the client device in a video stream transmission that is separate from an audio stream transmission, the audio stream transmission including the audio frame, and the plurality of video frames associated with the audio stream transmission to enable synchronized audio and video playback at the client device.
However, in an analogous art, Fu discloses a transmitter configured to transmit a plurality of video frames to the client device in a video stream transmission that is separate from an audio stream transmission, the audio stream transmission including the audio frame, and the plurality of video frames associated with the audio stream transmission to enable synchronized audio and video playback at the client device (pg. 9-pg. 10 – audio and video are transmitted separately and synchronized at the receiver).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Keyser-Allen with the teachings of Fu, the motivation being to enable synchronized audio/video display while reducing system resource consumption (see Fu pg. 8).

As to claim 5 the system of Keyser-Allen and Fu discloses that transmission of the video stream transmission separately from transmission of the audio stream transmission enables the client device to continuously playout audio frames in the audio stream transmission during a delay associated with the video stream transmission (Fu pg. 8-9).  

As to claim 6 the system of Keyser-Allen and Fu discloses that the client-side generation timestamps enable synchronization of the audio stream transmission and the video stream transmission at the client device after the delay (Fu pg. 8-9).  

As to claims 14-16 see rejection of claims 4-6.
As to claim 24 and 29 see rejection of claim 4.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keyser-Allen.

As to claims 8 and 18 Keyser-Allen fails to disclose that the head mounted device comprises one of a virtual reality device, a mixed reality device, or an augmented reality device.  However, official notice is taken that these devices were well known in the art at the time the invention was effectively filed.  Therefore it would have been obvious to modify Keyser-Allen to enable display by one of these devices, the rationale being to diversify the application of Keyser-Allen’s system and to increase the convenience of users of head mounted display devices.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keyser-Allen in view of Mackay et al., US Pub No. 20180262792.

As to claims 9 and 19 Keyser-Allen fails to disclose that the synchronization parameters comprise: a drift value indicative of a drift between the server clock rate and the client clock rate; and an offset value indicative of an offset between a server clock value and a client clock value.  
However, in an analogous art, Mackay discloses synchronization parameters including: a drift value indicative of a drift between the server clock rate and the client clock rate; and an offset value indicative of an offset between a server clock value and a client clock value ([0100]).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Keyser-Allen with the teachings of Mackay, the motivation being to provide more accurate synchronization (see Mackay [0100]).

Allowable Subject Matter
Claims 10-12, 20-22, 25-27, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J HANCE/Primary Examiner, Art Unit 2423